By Dinkelspiel; J.
This action instituted by the plaintiff olaiming to be the owner of a oertain lot of ground, giving its boundaries, situated in the City of New Orleans in the first dlstriot, designated by the No. 16 in square No. 387, and olaiming that the defendants illegally and without km* oause, had no rights whatever to said property and olaiming that the Oivil Sheriff for the Parish of prays Orleans put petitioner in possession thereof and/slitim* judgment against said defendant for use and occupancy of said property at the rate of (15.00 per month from the 1st of June 1919 to ttaaiMB Aeiimemlx final delivery.
Exception of no cause of aotion being overruled an answer was filed whloh finally winds up with a prayer for a dismissal of plaintiff's suit and that defendants having actual, physioal and oorporeal possession of the property in question and denial of plaintiff's oase.
On trial of this oase before the Oourt aqua, the judgment amongst other things "When, after hearing the pleadings and the evidence, the Oourt considering the law and the .'evidence to be in favor of plaintiff, for the reasons orally assigned renders judgment in favor of plaintiff as prayed for/
A motion to dismiss was made, alleging that the appellant failed to bring with the transcript of appeal, the testimony adduoed in the lower Court and without such testimony the oase oaj not be heard and decided by this Court on its merits.
The seoond ground, that the appeal bond is defeotive beoause signed by L. x; Oonrad, a party in interest.
The Code of Practice, Art. 898, together with decisions of this Court govern matters of this character and we find in the ase of Harris vs. Hays, 8 La. An. p. 433, the court saysl We are unable to reverse this decision, inasmuoh as the reoord oontains no part of the evidence on whioh it was rendered, notwithstanding the certificate of the olerlc that it le a oomplete trsnsoript of all the documents filed, of all the evidence adduoed, and of all the proceedings had on trial. *167Again quoting from the same decision: "It may further be remarked that the plaintiff has offered no explanation of the faot of hie having filed a record, which, though certified to be complete, appears by his own averments, to be iraperfeot — being content as it would eeem, to rest hie hopes for a reversal of the judgment on an irregularity, not of his opponent, but imputable rather to himself. He oannot profit by his own wrong. It was hie duty to bring up the evidence on whioh the oase Was tried. Not having done so, the Court hae not the means of reversing the judgment appealed from; but must presume that it was rightly rendered and on sufficient eviaenoe."
In the case of Hoover against York et al, 33 La. An. p. 652, in the syllabus of that oase, the Court held:
"The fault is attributable to Appellant, in oase of an incomplete Transcript, when it is by his directions that the Olejrk has omitted some of the documents offered in evidence."
And in the body of the opinion at page 654 the Court says: .
"Neither at nor before the time for argument was application made for time to correot errors as allowed by Art. 898 C. P. No application was made for mandamus to compel the clerk to grant a proper certificate, if he had illegally refused so to do, as allowed by C. P. 899. No oertiorari was asked to perfect the traneoript if incomplete."
Again at page 6S5 the Court goes on to say:
"It has been the oonstant praotioe of this Court, from the date of the adoption of that aot, to dismiss appeals for thifc oause under such clroumstances." Citing numerous authorities.
For the reasons assigned it is ordered, adjudged and decreed that this appeal be dismissed at appellant's costs.
Motion to dismiss maintained.
Claiborne J, not having heard the argument takes no part.